Exhibit 10.4
BOB EVANS FARMS, INC.
AMENDED AND RESTATED 2006 EQUITY AND CASH INCENTIVE PLAN
CEO LONG-TERM PERFORMANCE-BASED INCENTIVE AWARD PROGRAM
(Terms and Conditions for the Five-Year Performance Period from
Fiscal Year 2010 through Fiscal Year 2014)
In accordance with Section 5(a)(iv) of the Amended and Restated Employment
Agreement by and between Bob Evans Farms, Inc. (the “Company”, “we”, “our” or
“us”) and you, you will be participating in a Long-Term Performance-Based
Incentive Award Program (the “Program”). The vesting of Shares awarded under the
Program is subject to the achievement of Performance Objectives and other terms
and conditions provided in this Agreement (this “Agreement,” which is also
referred to as the “Five-Year Performance Agreement” in the Award Agreement,
defined below in Section 1(a)). Your participation is also subject to the terms
and conditions described in the Bob Evans Farms, Inc. Amended and Restated 2006
Equity and Cash Incentive Plan (the “Plan”).
To ensure you fully understand the terms and conditions associated with your
right to receive Shares under this Agreement, you should carefully read the
Plan, the Amended and Restated Employment Agreement, effective May 1, 2009, and
this Agreement. Capitalized terms that are not defined in this Agreement have
the same meanings as in the Plan.
You should return a signed copy of this Agreement to:

          Senior Vice President — Human Resources
          Bob Evans Farms, Inc.
          3776 S. High St.
          Columbus, Ohio 43207
1. Conditional Performance Shares
(a) Number of Conditional Performance Shares: Each fiscal year during the
“Five-Year Performance Period” beginning with fiscal year 2010 through fiscal
year 2014, the Committee will grant to you an award of Performance Shares,
pursuant to an agreement substantially in the form attached to this Agreement as
Appendix A (the “Award Agreement”). If you attain the fiscal year performance
objectives that the Committee approves for that fiscal year, as reflected in the
terms of the Award Agreement, the Performance Shares granted under each Award
Agreement will be credited to a book-entry account in your name. The “Pool” will
be the total number of Performance Shares credited to that book-entry account at
the end of the Five-Year Performance Period. Once your Performance Shares are
added to the Pool, such shares will become “Conditional Performance Shares.” Any
Conditional Performance Shares distributed to you at the end of the Five-Year
Performance Period will depend upon your fulfilling the Vesting Conditions, as
provided in paragraph (b) below, and the Committee’s exercise of its discretion
of its authority to determine the final number of Conditional Performance Shares
that will be distributed to you, as provided in paragraph (c) below.
(b) Vesting Conditions: The vesting of your Conditional Performance Shares is
subject to the following “Vesting Conditions”:
     (i) Employment Conditions: This Agreement will terminate and you will
forfeit any interest in the Program, in the event that (i) your employment with
us terminates for any reason prior to the end of the Five-Year Performance
Period or (ii) you are not our Chief Executive Officer at the end of the
Five-Year Performance Period. Your interest in the Program consists of any
Conditional Performance Shares credited to the Pool under this Agreement or any
Award Agreement.
     (ii) “Performance Objectives”: In order to receive any of the Conditional
Performance Shares, the total stockholder return (“TSR”) over the Five-Year
Performance Period of the Company relative to our Peer Group must be ranked at
the 50th percentile or greater. “Peer Group” means the group of companies
selected by the Committee within ninety (90) days from the beginning of the
Five-Year

1



--------------------------------------------------------------------------------



 



Performance Period and attached as Appendix B. The TSR over the Five-Year
Performance Period will be the average annual TSR of the Company and of each of
the companies in the Peer Group during the Five-Year Performance Period. The
annual TSR for both the Company and each of the companies in the Peer Group will
be calculated beginning on the first day of the Company’s fiscal year and ending
of the last day of the Company’s fiscal year beginning on the Company’s fiscal
year 2010 and each subsequent fiscal year through 2014. The TSR calculation will
represent the daily rate of return reflecting daily price change plus
reinvestment of daily dividends and the compounding effect of dividends paid on
reinvested dividends. A detailed explanation of the TSR calculation and an
example is attached to this Agreement as Appendix C. The Peer Group may, but
does not have to, be the same peer group established under any Award Agreement.
Only those companies in the Peer Group remaining as a publicly-traded company as
of the end of our 2014 fiscal year will be included in the Peer Group used to
determine the Company’s TSR ranking under this paragraph (b)(ii).
The TSR will be calculated to the tenth decimal place and will not be rounded to
the nearest whole number for purposes of determining whether the Performance
Objectives under this paragraph (b)(ii) have been met.
A set of examples of the number of Conditional Performance Shares that may be
distributed to you under the Program, prior to the Committee’s discretion to
adjust the number of Conditional Performance Shares that may be ultimately
distributed to you as provided in paragraph (c) below, is attached as
Appendix D.
(c) Committee Discretion: In exercising its discretion to determine the final
number of Conditional Performance Shares that will be distributed to you under
this Agreement, the Committee may take into consideration the following
performance metrics over the Five-Year Performance Period: the Company’s
absolute net income growth, actual average TSR and total return for
stockholders, your performance versus the Company’s strategic goals, the value
of your outstanding equity grants, your compensation as compared to the
compensation of the equivalent officers at your level in the market, any
extraordinary circumstances that affect the Company’s performance, and/or any
other criteria that the Committee, in its sole discretion, deems appropriate.
The Committee may not increase the final distribution of Conditional Performance
Shares beyond the total number of Conditional Performance Shares credited to the
Pool during the Five-Year Performance Period. The Committee will certify whether
the Performance Objectives and other material terms and conditions of this
Agreement have been met under Code section 162(m)(4)(C)(iii) and will also
certify the number of Conditional Performance Shares that have vested and that
will be distributed to you. The Committee will use its best efforts to certify
the number of Conditional Performance Shares that will be distributed to you and
make the aforementioned certifications by the end of June 2014.
2. Transfer Restrictions: You may not sell, transfer, pledge, assign, alienate
or hypothecate the Conditional Performance Shares credited to the Pool, except
by will or the laws of descent and distribution. Any Conditional Performance
Shares credited to the Pool will be held in a book-entry account in your name.
Any Conditional Performance Shares that the Committee certifies have vested
pursuant to Section 1(c) of this Agreement will be settled as unrestricted
Shares within thirty (30) days of such certification.
3. Other Rules Affecting Your Conditional Performance Shares:
     (a) Rights During the Restriction Period: You may not vote or receive any
dividends associated with Conditional Performance Shares credited to the Pool
until they are settled as provided in Section 2 of this Agreement.
     (b) Beneficiary Designation: You may name a beneficiary or beneficiaries to
receive any Conditional Performance Shares that the Committee certifies will be
distributed to you, but that have not been settled at the time of your death, by
completing the Beneficiary Designation Form attached to this Agreement as
Appendix E. It should be noted that if you die prior to the end of the Five-Year
Performance Period, no Shares will be distributed to your beneficiary or
beneficiaries under this Agreement and the Program. If you wish to change your
beneficiary, you may complete a new Beneficiary Designation Form attached as
Appendix E. The Beneficiary Designation Form does not need to be completed now
and is not required to be completed as a condition of vesting or distribution of
your Conditional Performance Shares. However, if you die without completing a
Beneficiary Designation Form or if you do not complete the

2



--------------------------------------------------------------------------------



 



form correctly, your beneficiary will be your surviving spouse or, if you do not
have a surviving spouse, your estate.
     (c) Tax Withholding:
          (i) You may be required to pay to us and we will have the right and
are hereby authorized to withhold from any issuance or transfer due under this
Agreement, or under the Plan or from any compensation or other amount owing to
you, applicable withholding taxes with respect to any Shares distributed
pursuant to this Agreement or the Plan and to take such action as may be
necessary in our opinion to satisfy all obligations for the payment of such
taxes. Where practicable, we will provide advance notice of your withholding
obligations.
          (ii) Without limiting the generality of paragraph (c)(i) above, you
may satisfy your withholding liability: (A) by having us withhold from the
number of Shares that otherwise would be issued to you when your Conditional
Performance Shares are settled, a number of Shares with a Fair Market Value
equal to the statutory minimum withholding liability; or (B) through the
delivery or attestation of a number of Shares owned by you for at least six
(6) months before the Conditional Performance Shares are settled (or such other
period established by generally accepted accounting principles) and that have a
Fair Market Value equal to the statutory minimum withholding liability.
     (d) Governing Law: This Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the corporate laws of the state in which we
are incorporated are mandatorily applicable.
     (e) Other Agreements: Your Conditional Performance Shares will be subject
to the terms of any other written agreements between you and us to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Agreement.
     (f) Recoupment: This Agreement, and any Shares you may receive under this
Agreement, is subject to the Company’s Executive Compensation Recoupment Policy,
adopted by the Company on February 17, 2009, as it may be amended from time to
time (the “Policy”) and the Executive Recoupment Policy Acknowledgement and
Agreement that you signed in accordance with the Policy.
     (g) Adjustments to Your Conditional Performance Shares: If there is a Share
dividend, Share split, recapitalization (including payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders, exchange of Shares or other similar corporate change affecting
Shares, the Committee shall appropriately adjust the number of Conditional
Performance Shares and any other factors, limits or terms affecting your
Conditional Performance Shares. Any decision the Committee makes as to the
appropriate adjustments to be made to your Conditional Performance Shares will
be binding on you.
     (h) Other Terms and Conditions: Your Conditional Performance Shares are
subject to the terms and conditions described in this Agreement and the Plan,
which is incorporated by reference into and made a part of this Agreement. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of your Conditional Performance Shares. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan will govern. The Committee has the sole responsibility of interpreting the
Plan and this Agreement, and its determination of the meaning of any provision
in the Plan or this Agreement shall be binding on you.
     (i) Signature in Counterparts: This Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.
*    *    *    *    *

3



--------------------------------------------------------------------------------



 



Your Acknowledgment
By signing below as the “Participant,” you acknowledge and agree that:
  •   A copy of the Plan and prospectus have been made available to you; and
  •   You understand and accept the terms and conditions placed on your
Conditional Performance Shares.
PARTICIPANT

                      /s/ Steven A. Davis        Date:   6/18/09                
      Steven A. Davis                
 
                    BOB EVANS FARMS, INC.                
 
                   
By:
  /s/ Michael J. Gasser       Date:   6/18/09    
 
 
 
Michael J. Gasser          
 
   
 
  Lead Independent Director                
 
                   
By:
  /s/ Paul Williams       Date:   6/18/09    
 
 
 
Paul Williams          
 
        Chairman, Compensation Committee of the Board of Directors    

4



--------------------------------------------------------------------------------



 



APPENDIX A
AWARD AGREEMENT
Please see Exhibit 10.5 to Bob Evans Farms, Inc.’s Annual Report on Form 10-K
for the fiscal year ended April 24, 2009 (File No 0-1667)


A-1



--------------------------------------------------------------------------------



 



APPENDIX B
PEER GROUP
BJ’s Restaurants Inc
Brinker International Inc.
Buffalo Wild Wings Inc
California Pizza Kitchen Inc
Carrols Restaurant Group Inc
CBRL Group Inc.
Cheesecake Factory Inc. (The)
CKE Restaurants Inc.
Darden Restaurants Inc.
Del Monte Foods Co
Dennys Corp
DineEquity Inc
Domino’s Pizza Inc
Famous Dave’s of America Inc
Frisch’s Restaurants Inc.
Hain Celestial Group Inc (The)
J.M. Smucker Co (The)
Lance Inc
Landry’s Restaurants Inc.
McCormick & Company Inc
McDonald’s Corp
O’Charley’s Inc
P.F. Changs China Bistro Inc
Panera Bread Co
Papa John’s International Inc
Red Robin Gourmet Burgers Inc
Ruby Tuesday Inc
Sanderson Farms Inc
Steak n Shake Co (The)
Triarc Cos Inc.
YUM! Brands Inc.

B-1



--------------------------------------------------------------------------------



 



APPENDIX C
TSR CALCULATION AND EXAMPLE
TSR CALCULATION
The TSR calculated for Bob Evans and each of the companies in the Peer Group
will be the average of the five annual returns over the five-year performance
period. The TSR calculation representing the daily rate of return will be based
on the following assumptions:
  - Will reflect daily price change
  - Will reflect the reinvestment of daily dividends and the compounding effect
of dividends paid on reinvested dividends
  - Will use ex-date dividends per share
  - Will use the closing stock price on the date of the dividend is paid to
calculate the dividend yield
To ensure consistent comparisons, each annual TSR will be measured for Bob Evans
for its fiscal year and for each of the Peer Group companies over the same time
period.
TSR will be calculated for each year of the five-year performance period, with
the average annual TSR calculated at the end of the five-year performance period
to determine Bob Evans’ percentile rank. Neither Bob Evans’ average annual TSR,
nor percentile rank, will be rounded up to achieve the 50th percentile
requirement.

C-1



--------------------------------------------------------------------------------



 



TSR CALCULATION EXAMPLE

                                                          Annual Total
Shareholder Return*   5-Year         2004   2005   2006   2007   2008   Average
   
Dennys Corp
    333.3       55.8       21.7       -4.9       -32.8       74.6      
Sanderson Farms Inc
    202.9       -0.3       -25.8       51.5       6.9       47.0      
Lance Inc
    115.4       13.4       60.2       -10.6       -2.4       35.2      
McDonald’s Corp
    61.7       9.6       20.3       43.0       27.4       32.4      
Famous Dave’s of America Inc
    94.8       38.6       34.3       30.5       -52.7       29.1      
YUM! Brands Inc.
    57.0       22.2       11.0       21.3       33.7       29.1      
Red Robin Gourmet Burgers Inc
    88.0       68.6       -7.2       -11.9       3.7       28.2      
CKE Restaurants Inc.
    92.0       41.3       7.9       29.5       -47.6       24.6      
Papa John’s International Inc
    40.7       2.5       95.0       -8.1       -12.1       23.6      
Buffalo Wild Wings Inc
  @NA     -8.3       41.9       51.2       -5.8       19.8      
Darden Restaurants Inc.
    29.9       32.8       33.5       5.9       -12.5       17.9      
DineEquity Inc
    45.2       12.9       19.7       25.3       -19.4       16.7      
BJ’s Restaurants Inc
    54.1       33.6       49.2       -21.8       -32.3       16.6      
Domino’s Pizza Inc
  @NA   @NA     47.5       24.2       -30.5       13.7      
Frisch’s Restaurants Inc.
    57.4       -14.6       2.0       52.8       -30.0       13.5      
J.M. Smucker Co (The)
    47.3       -3.1       -19.0       45.6       -8.6       12.4      
Panera Bread Co
    20.2       22.4       48.3       -24.9       -6.2       12.0      
McCormick & Company Inc
    40.2       3.0       2.8       8.8       4.2       11.8      
Hain Celestial Group Inc (The)
    13.9       -9.9       51.5       11.6       -17.8       9.9   ← Bob Evans  
Landry’s Restaurants Inc.
    79.9       -21.8       37.3       -15.7       -45.7       6.8      
Triarc Cos Inc.
    28.5       28.6       28.8       5.5       -58.9       6.5      
California Pizza Kitchen Inc
    3.7       9.0       38.6       5.7       -30.0       5.4      
Del Monte Foods Co
    39.1       -5.7       12.6       0.9       -21.0       5.2      
CBRL Group Inc.
    18.8       3.9       7.0       11.0       -15.6       5.0      
Brinker International Inc.
    21.1       -12.1       16.4       20.3       -25.7       4.0      
Cheesecake Factory Inc. (The)
    33.9       8.8       2.8       -12.5       -18.0       3.0      
Steak n Shake Co (The)
    62.9       -4.1       5.7       -15.4       -51.0       -0.4      
Ruby Tuesday Inc
    52.2       -24.7       32.5       -8.3       -67.8       -3.2      
P.F. Changs China Bistro Inc
    16.0       14.2       -23.3       -10.2       -18.9       -4.4      
O’Charley’s Inc
    -6.6       5.6       -15.0       24.5       -44.2       -7.1      
Carrols Restaurant Group Inc
  @NA   @NA   @NA   @NA     -46.4       -46.4      
 
                                                   
75th Percentile
    67.2       22.4       38.3       25.1       -7.4       24.1      
50th Percentile
    46.3       8.8       20.0       7.3       -19.4       12.4      
40th Percentile
    40.0       3.2       12.0       3.7       -30.0       9.9      
25th Percentile
    26.7       -4.1       3.6       -9.7       -38.5       5.1      
 
                                                   
Bob Evans Farms Inc.
    23.1       -32.3       44.3       29.3       -22.2       8.4      
Percent Rank
    23 %     0 %     81 %     79 %     46 %     38 %    

 

*   The TSR calculation will represent the daily rate of return reflecting daily
price change plus reinvestment of daily dividends and the compounding effect of
dividends paid on reinvested dividends. Each year will begin on the first day of
Bob Evans fiscal year and end on the last day of Bob Evans fiscal year.

C-2



--------------------------------------------------------------------------------



 



Disclaimer: the figures used in Appendix C are for demonstration purposes only
and do not anticipate or predict the Company’s future performance. Information
that it contains is not designed or intended to serve as investment advice.

C-3



--------------------------------------------------------------------------------



 



APPENDIX D
EXAMPLES OF CALCULATION OF CONDITIONAL PERFORMANCE SHARES SUBJECT TO
COMMITTEE DISCRETION FOR FINAL DETERMINATION OF DISTRIBUTION
The Committee will consider Bob Evans’ five-year average TSR relative to that of
the peer companies, using the following schedule:
TSR < 50th percentile: no shares are earned
TSR = 50th percentile: 40% of shares in the award pool may be earned
TSR = 75th percentile: 80% of shares in the award pool may be earned
TSR ≥ 90th percentile: 100% of the shares in the award pool may be earned
In the above guide, the calculation of the number of shares to be considered
will be interpolated for performance falling between these percentiles. For
example, if Bob Evans’ TSR is at the 62.5 percentile, then 60% of the shares in
the award pool may be earned. However, the final number of shares distributed is
subject to the Committee’s discretion as provided below.
Examples of how the Program might pay out are shown on page D-2 of this
Appendix D, based solely on the TSR schedule shown above, without regard to the
Committee’s discretion to determine the final number of shares to be
distributed. The Committee has the authority to exercise its discretion to
determine the final number of shares to be distributed, giving consideration to
any criteria that the Committee, in its sole discretion, deems appropriate. Note
that the Committee cannot award a final number of shares to be distributed that
is greater than 100% of the shares in the award pool at the end of the Five-Year
Performance Period.

D-1



--------------------------------------------------------------------------------



 



Net Income Growth Circuit Breaker with TSR Modifier
Example #1: High-End Award

                                                      2010   2011   2012   2013
  2014   Total
NI Growth % of Plan
    90 %     100 %     95 %     120 %     110 %        
 
                                               
Relative NI Growth Percent Rank
    80 %     90 %     85 %     90 %     80 %        
 
                                               
Target # Shares
    47,000       47,000       46,000       46,000       45,000       231,000  
# Shares Added to Pool
    47,000       47,000       46,000       46,000       45,000       231,000  
 
                                               
5-Year Average TSR Percent Rank
                                            80 %
 
                                               
TSR Modifier (Threshold = 50th Percentile)
                                            87 %
# of Shares Earned
                                            200,200  
 
                                               
2014 FYEnd Closing Price
                                          $ 33.43  
 
                                               
Total Value
                                          $ 6,693,524  

Net Income Growth Circuit Breaker with TSR Modifier
Example #2: Medium-End Award

                                                      2010   2011   2012   2013
  2014   Total
NI Growth % of Plan
    90 %     50 %     110 %     95 %     80 %        
 
                                               
Relative NI Growth Percent Rank
    80 %     20 %     80 %     60 %     45 %        
 
                                               
Target # Shares
    47,000       47,000       46,000       46,000       45,000       231,000  
# Shares Added to Pool
    47,000       0       46,000       46,000       0       139,000  
 
                                               
5-Year Average TSR Percent Rank
                                            50 %
 
                                               
TSR Modifier (Threshold = 50th Percentile)
                                            40 %
# of Shares Earned
                                            55,600  
 
                                               
2014 FYEnd Closing Price
                                          $ 27.78  
 
                                               
Total Value
                                          $ 1,544,655  

Net Income Growth Circuit Breaker with TSR Modifier
Example #3: Low-End Award

                                                      2010   2011   2012   2013
  2014   Total
NI Growth % of Plan
    90 %     70 %     50 %     65 %     85 %        
 
                                               
Relative NI Growth Percent Rank
    80 %     40 %     20 %     35 %     55 %        
 
                                               
Target # Shares
    47,000       47,000       46,000       46,000       45,000       231,000  
# Shares Added to Pool
    47,000       0       0       0       45,000       92,000  
 
                                               
5-Year Average TSR Percent Rank
                                            40 %
 
                                               
TSR Modifier (Threshold = 50th Percentile)
                                            0 %
# of Shares Earned
                                            0  
 
                                               
2014 FYEnd Closing Price
                                          $ 24.07  
 
                                               
Total Value
                                          $ 0  

Note: 2014 FYEnd Closing Price based on an EPS of $1.73 grown over 5 year period
at the following rates: 10% (high-end award), 6% (medium-end award), 3% (low-end
award), mulitiplied by a PE Ratio of 12.
Disclaimer: the figures used in this Appendix D are for example purposes only
and do not anticipate or predict the Company’s future performance. Information
that it contains is not designed or intended to serve as investment advice.

D-2



--------------------------------------------------------------------------------



 



 APPENDIX E
BOB EVANS FARMS, INC.
AMENDED AND RESTATED 2006 EQUITY AND CASH INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
Primary Beneficiary Designation. I designate the following person(s) as my
primary beneficiary or beneficiaries, in the proportion specified, to receive or
to exercise any vested Awards under the Bob Evans Farms, Inc. Amended and
Restated 2006 Equity and Cash Incentive Plan (the “Plan”) that are unpaid or
unexercised at my death:

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

Note: You are not required to name more than one primary beneficiary but, if you
do, the sum of these percentages may not be greater than 100 percent.
Contingent Beneficiary Designation. If one or more of my primary beneficiaries
dies before I die, I direct that any vested Awards under the Plan that are
unpaid or unexercised at my death and that might otherwise have been paid to
that beneficiary be:

                                            Allocated to my other named primary
beneficiaries in proportion to the allocation given above (ignoring the interest
allocated to the deceased primary beneficiary); or

                                            Allocated, in the proportion
specified, among the following contingent beneficiaries:

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

                 
                    % to
               
 
               
 
      (Name)       (Relationship)

                 
Address:
                     

Note: You are not required to name more than one contingent beneficiary but, if
you do, the sum of these percentages may not be greater than 100 percent.

             
 
 
(Signature)
       
 
(Date)    

             
 
 
(Print Name)
           

Please return an executed copy of this form to us at the following address:
Compensation Department , Bob Evans Farms, Inc., 3776 S. High St., Columbus,
Ohio 43207.

E-1